Citation Nr: 0515707	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's claim was transferred to the 
Cleveland RO to the Tiger Team for adjudication.  The 
veteran's appeal has been transferred to the Board from the 
RO in Waco, Texas.  

The veteran, in his March 2003 notice of disagreement, 
limited his disagreement to the issue of whether new and 
material evidence had been submitted to reopen his claim for 
service connection for a left knee disorder.  38 C.F.R. 
§§ 20.200, 20.201 (2004).  For that reason the issue for 
appellate consideration is that listed on the title page.  

In a November 1990 VA Report of Medical Examination, it was 
recorded the veteran stated he was unable to carry out his 
work,  He had been forced to retire due to his disability 
after having a bilateral total knee replacement in September 
1989.  The Board of Veterans' Appeals (Board) construes the 
veteran's statement as a claim for a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).   

After reviewing the claims folder, the Board has concluded 
that a claim for clear and unmistakable error (CUE) in a 
September 1979 RO rating decision, has been raised by the 
record.  The September 1979 rating decision did not include 
consideration of a May 1953 VA X-ray report demonstrating 
osteo-arthritis of the knees and application of the 
provisions of 38 C.F.R. §§ 3.307, 3.309 (1979).  

As the issues of TDIU and CUE have not been developed or 
certified for appellate review, they are referred to the RO 
for appropriate action.  




FINDINGS OF FACT

1.  The RO denied service connection for a left knee disorder 
in a September 1979 rating decision.  The veteran did not 
appeal that decision.  

2.  The evidence submitted since the  September 1979 rating 
decision of the RO is not cumulative or redundant of evidence 
already in the claims folder and is so significant that it 
must be considered to fairly decide the claim.  

3.  The X-ray evidence demonstrates the veteran had 
degenerative osteo-arthritis of the left knee in May 1953, 
within one year of his separation from the service.  


CONCLUSIONS OF LAW

1.  The  September 1979 rating decision of the RO is final.  
38 C.F.R. §§ 3.104, 19.193 (1979).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  

3.  It may be presumed that a left knee disorder was incurred 
in active military service.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen his claim was filed in January 
2002.  Consequently, the new version of § 3.156 (2004) 
applies.  

As the decision of the Board reopens the appellant's claim 
for service connection for a left knee disorder and grants 
service connection, further review to determine if the 
requirements of VCAA have been met is not required.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 C.F.R. §§ 19.118, 19.153 (1979).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the clam sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Factual Background.  The veteran's medical examination, at 
the time of his induction in January 1951, noted his lower 
extremities were normal.  In service, the veteran had a 
meniscectomy of the right knee.  There are no references to 
any treatment of the left knee in service.  At service 
separation in December 1952, the only defect of the lower 
extremities noted was the residual swelling and pain of the 
right knee.  

In conjunction with a May 1953 VA examination, X-rays of the 
knees were taken.  The report of the X-ray examination reads 
in part as follows:

Exam both knees shows the joint spaces 
quite well maintained, but there are 
degenerative changes in the cartilages, 
rather marked irregularity of the bony 
articular surfaces, hypertrophic lipping 
about the margins of all bones, evidence 
of chronic degenerative osteo-arthritis.  
There is a very large calcification in 
the posterior portion of the left joint, 
a loose body... 

Service connection was granted for a right knee disorder in a 
June 1953 rating decision.  

The veteran filed a claim for service connection for a left 
knee disorder in July 1979.  A VA examination was conducted 
in August 1979.  X-rays of the left knee revealed moderate 
degenerative changes of the left knee.  The RO asked the VA 
physician if the left knee disorder was causally related to 
the veteran's service-connected right knee disorder.  The VA 
physician stated that in his opinion the degenerative changes 
of the left knee were not secondary to, or caused by the 
right knee pathology.  No medical opinion was rendered as to 
the onset date of the left knee disorder.  

The RO, in a September 1979 rating decision, denied service 
connection for a left knee disorder, as not due to or the 
result of impairment of the service-connected right knee.  
The veteran was notified his claim for service connection for 
a left knee disorder was denied in a September 1979 letter 
from the RO.  There are no communications from the veteran to 
the RO dated within one year of that notification.  The 
veteran did not appeal that decision.  

A January 2002 letter and report of contact indicates the 
veteran filed a request to reopen his claim for service 
connection for a left knee disorder.  

Evidence submitted since the September 1979 rating decision 
includes records of VA hospitalization in November 1989, VA 
outpatient treatment records from the 1990s, VA records of 
hospitalization in November 2000, and a VA examination report 
of September 2000.  

In a June 2002 rating decision, the veteran's request to 
reopen his claim was denied at the Cleveland RO.  The veteran 
appealed that decision.  

Additional evidence has been submitted including an August 
2003 VA examination of the joints and the transcript of a 
videoconference hearing before the undersigned Veterans Law 
Judge in April 2005.  

Analysis.  As the veteran did not file a notice of 
disagreement with the September 1979 rating decision within 
one year, it became final.  38 C.F.R. §§ 19.118, 19.153 
(1979).  

The evidence submitted since September 1979 is new.  It was 
not previously in the claims folder.  The veteran's 
testimony, records of the August 2003 and May 2002 VA 
examinations, and VA outpatient treatment records from the 
1990's were not previously considered in September 1979.  

The regulations at 38 C.F.R. § 3.156(a) provide that new 
evidence is material if "by itself or when considered with 
previous evidence of record" it raises a reasonable 
possibility of substantiating the claim.  The newly submitted 
evidence which establishes the veteran has a current left 
knee disorder, when considered with the May 1953 VA X-ray 
report, demonstrating the veteran had arthritis of the left 
knee within one year of his separation from the service, 
raises a reasonable possibility the veteran's claim may be 
substantiated.  For that reason, the Board has concluded new 
and material evidence has been submitted to reopen the 
veteran's claim for service connection for a left knee 
disorder.  

Service Connection for a Left Knee Disorder

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Veterans Appeals held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  As the decision below 
grants the benefit sought by the veteran, the Board has 
concluded there is no prejudice to the veteran in proceeding 
to adjudicate his claim for service connection for a left 
knee disorder.  

At the time of his induction medical examination in January 
1951, no defects of the lower extremities were found.  The 
veteran is presumed to be sound at service entrance.  
38 C.F.R. § 3.304 (2004).  During service there is no 
evidence or any complaints of left knee injuries or any 
requests for treatment of the left knee.  At service 
separation in December 1952 no abnormality of the left knee 
was noted.  

In May 1953, the veteran was examined and VA X-rays revealed 
chronic degenerative osteo-arthritis of both knees.  The 
regulations provide service connection for arthritis 
diagnosed within one year of service separation, which is 
compensable in degree.  38 C.F.R. § 3.307, 3.309 (2004).  A 
compensable evaluation is assigned for degenerative arthritis 
of a major joint, when there is X-ray evidence of arthritis, 
with limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004).  

The veteran was separated from the service in December 1952.  
Some five months later, within the initial post service year, 
X-rays found arthritis of the left knee.  In August 1979, VA 
X-rays again revealed degenerative changes in the left knee.  
Subsequently, as noted in November 1989 VA hospital records, 
bilateral arthritis was diagnosed in both knees,  In October 
1989, the veteran underwent a bilateral total knee 
replacement.  

Service connection for a left knee disorder is warranted.  


ORDER

The veteran's claim for service connection for a left knee 
disorder is reopened.  

Service connection for a left knee disorder is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


